       Case 7:11-cr-00630-KMK Document 1517 Filed 03/10/21 Page 1 of 2
          Case 7:11-cr-00630-KMK Document 1511 Filed 03/07/21 Page 1 of 2


      MEMO ENDORSED
                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                         30 East 33"' Street
                                             6 th Floor
                                       NEW YORK, N.Y. 10016

DANIELS. PARKER                                                           TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       Danie1Parker@aol.com




                                                     March 7, 2021

ByECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                             Re: United States v. Michael Clemons
                                  11 Cr 630 (KMK) - VOSR

Dear Judge Karas:

        I represent Michael Clemons. I write to update the Court as to the status of Mr. Clemons '
Yonkers court case and to request that this Court adjourn this VOSR matter for at least six weeks
for a conference. I have spoken with AUSA Lindsey Keenan and the Government does not
object to this request.

      It remains my hope that as soon as Mr. Clemons' Yonkers court case, which sets forth the
conduct alleged in Specification # 1 in the VOSR, is resolved, then we will be able to resolve this
VOSR matter. However, his case in Yonkers is still pending.

        In January, I spoke with the attorney who is representing Mr. Clemons in that case. He
was trying to schedule that case for an in-person appearance on February 9, 2020 in Yonkers
Criminal Court so that Mr. Clemons could appear and then the case would be adjourned for
disposition/trial to another date where we were hopeful that it would be resolved. On February
9, 2021, Mr. Clemons appeared in court, but his attorney, who had just been diagnosed with
COVID, did not. Accordingly, the case was not calendered and no new date is pending.

        On March 5, 2021 , I again spoke with his attorney, who told me that he has recovered,
but that as a result of the pandemic, there remain scheduling restrictions on in-person court
appearances in Yonkers, but that he will endeavor to schedule Mr. Clemons' case in the next
three weeks. Once Mr. Clemons appears, it remains my understanding that the case will then be
adjourned for trial to a future date, at which time we hope it will be resolved.




                                                 1
       Case 7:11-cr-00630-KMK Document 1517 Filed 03/10/21 Page 2 of 2
        Case 7:11-cr-00630-KMK Document 1511 Filed 03/07/21 Page 2 of 2




       In the meantime, I believe Mr. Clemons remains fully compliant with the terms of his
supervised release. Although he is currently unable to work and is experiencing post-stroke
physical impairment, he is attending counseling sessions on a regular basis (I believe remotely).

       If the foregoing request meets with the Court's approval, then I respectfully request that
the Court set a new date in this matter for a conference at least six weeks from today.

       Thank you for your consideration in this matter.


                                                             Respectfully submitted,



                                                             Daniel S. Parker
                                                             Parker and Carmody, LLP
                                                             30 East 33 rd St., 6th Floor
                                                             New York, NY 10016
                                                             Tel. 917-670-7622
       Cc: AUSA L. Keenan (by email)
           Probation Officer J. Steimel (by email)




                                                  2
